DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to amendments and remarks filed on 07/11/2022. Claims 1 and 4-9 are considered in this office action. Claim 1 has been amended. Claims 2-3 have been cancelled. Claims 8-9 have been added. Claims 1 and 4-9 are pending examination. This action is made final as necessitated by amendment.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
None of the cited references teach the newly amended limitations of claim 1 regarding “setting a steering speed to be higher…than in the second case”
None of the cited references teach the newly amended limitations of claim 1 regarding “setting…a vehicle speed to be higher than in the second case”

Applicant’s argument A. with respect to claim 1 pertains to newly added claim limitation amendments which have been considered and addressed as detailed below under Claim Rejections.
Applicant's argument B. has been fully considered but it is not persuasive.
Regarding Applicant’s argument B. that none of the cited references teach the newly amended limitations of claim 1 regarding “setting…a vehicle speed to be higher than in the second case”, Examiner respectfully disagrees. Cited reference Sannodo teaches a route generation unit 223 that generates a traveling route from a parking start position to a target parking position of a vehicle (Sannodo, Par. [0041] lines 1-3) and a speed pattern generation unit 23 that generates a speed pattern when the vehicle travels the traveling route, where a speed pattern in which a speed is set with respect to the time traveling on the route is used (i.e. a time necessary for parking completion is set when the speed pattern is used) (Sannodo, Par. [0042] lines 1-6). The speed pattern generation unit 23 generates a standard speed pattern and a low speed pattern (Sannodo, Par. [0043] lines 1-4) and a target speed pattern selection unit 24 selects a target speed pattern based on certain conditions, where the low speed pattern is a speed pattern in which the speed is lower compared to the standard speed pattern (Sannodo, Par. [0046] lines 1-7). The standard speed pattern has a priority in parking time (first case) (Sannodo, Par. [0066] lines 7-8) and the low speed pattern has a priority in decreasing a discomfort or decreasing an anxiety of the driver of the vehicle (second case) (Sannodo, Par. [0068] lines 4-6). In other words, cited reference Sannodo teaches setting a vehicle speed to be higher (by selecting the standard speed pattern in a first case that prioritizes parking time) than in the second case (where decreasing discomfort or anxiety of the vehicle driver is prioritized and the low speed pattern is selected). Therefore, Examiner maintains that the currently cited references teach the above stated limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnet et al. (US 2015/0203111 A1) in view of Niemz (DE 102012212900 A1), in view of Sannodo et al. (US 2015/0367845 A1), in view of Gotzig et al. (US 2003/0210157 A1), and further in view of Yamashita et al. (US 2017/0259850 A1).
Regarding claim 1, Bonnet teaches “A vehicle control device (Par. [0001] line 3 teaches a driver assistant system), comprising: a central processing unit (CPU) (Par. [0001] lines 9-10 teaches a control device) programmed to: recognize a surrounding environment of a vehicle (Par. [0036] lines 1-3 teaches the vehicle recognizing parking spaces and detecting objects in the surrounding environment); generate a travel route to a single parking position determined based on the surrounding environment that is recognized (Par. [0036] lines 1-6 teaches a (single) parking space 2 is recognized while driving the vehicle past the parking space 2, and parking maneuvers are determined by considering the environment and relative position detection); allow the vehicle to travel to the single parking position along the travel route based on a parking command signal (Par. [0037] lines 1-6 teaches when a user selects a first parking maneuver (parking command signal), at least partially autonomous control of the vehicle along the trajectory 8 from the start position 9 to the target position 10 (single parking position) occurs using a control device; and Par. [0038] lines 1-6, Par. [0040] lines 12-17, and Par. [0041] lines 8-11 teaches when a user selects a second parking maneuver (parking command signal), the vehicle drives at least partially automatically from a start position 9 along the trajectory 12 to a break point 11, and the completion of the parking process, which is initiated outside the vehicle, is enabled from the break point 11 and ends the process along the trajectory 14 and parks the vehicle in the target position 10 (single parking position)); and a signal interface to which the parking command signal is input (Par. [0012] lines 2-4 teaches providing a selection possibility between at least two parking maneuvers to the user of the driver assistance system in the vehicle (implying a signal interface to which the user inputs their selection); and Par. [0019] lines 3-5 teaches a user outside the vehicle initiating and ending a continuation of the parking process after a break point (implying a signal interface used by the user to start/stop the parking control)); wherein the vehicle is driven to preform automatic parking travel to the single parking position in a behavior different between a situation in which the parking command signal input to the signal interface is a first parking command signal and a situation in which the parking command signal input to the signal interface is a second parking command signal (Par. [0012] lines 2-9 teaches the user of the driver assistance system in the vehicle selects between at least two parking maneuvers, where a first parking maneuver is a direct parking maneuver that carries out a parking process from the start position directly to the target position, and a second parking maneuver is a maneuver that includes a break point along the trajectory at which the user disembarks from the vehicle)”, however Bonnet does not explicitly teach the CPU programmed to “determine from where the parking command signal is inputted to the vehicle control device”; a first parking command signal is “input from an outer side of the vehicle” and a second parking command signal is “input from an inner side of the vehicle”; “wherein the CPU is programmed to control the behavior of the vehicle so that in a first case where the first parking command signal is input from the outer side of the vehicle, the time necessary for parking completion is to be shorter than in a second case where the second parking command signal is input from the inner side of the vehicle by setting a steering speed to be higher and a vehicle speed to be higher than in the second case”.
	From the same field of endeavor, Niemz teaches the CPU programmed to “determine from where the parking command signal is inputted to the vehicle control device”; and a first parking command signal is “input from an outer side of the vehicle” and a second parking command signal is “input from an inner side of the vehicle (Par. [0007] line 1 to Par. [0008] line 3 teaches a vehicle performs a parking maneuver in a direction in which the driver resides using a relative position of the driver when the driver selects the parking signal via remote control outside the vehicle (i.e. determines a is signal input from outside the vehicle and is recognized as a (first) parking command signal to park in accordance with the relative position of the driver)); Par. [0006] lines 4-10 teaches a vehicle parks to the left/right based on an actuation of the vehicle turn signal to the left/right by the driver inside the vehicle (i.e. determines a is signal input from inside the vehicle and is recognized as a (second) parking command signal to park in accordance with the turn signal lever))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bonnet to incorporate the teachings of Niemz to have the CPU taught by Bonnet determine from where the parking command signal is inputted to the vehicle control device as taught by Niemz; and to have the parking command signals taught by Bonnet include a first parking command signal input from an outer side of the vehicle and a second parking command signal input from an inner side of the vehicle as taught by Niemz.
	The motivation for doing so would be to provide maximum flexibility and the greatest possible scope for the driver when performing parking (Niemz, Par. [0010] lines 7-8).
	However, the combination of Bonnet and Niemz does not explicitly teach “wherein the CPU is programmed to control the behavior of the vehicle so that in a first case where the first parking command signal is input from the outer side of the vehicle, the time necessary for parking completion is to be shorter than in a second case where the second parking command signal is input from the inner side of the vehicle by setting a steering speed to be higher and a vehicle speed to be higher than in the second case”.
	From the same field of endeavor, Sannodo teaches “wherein the CPU is programmed to control the behavior of the vehicle so that in a first case where the first parking command signal is input from the outer side of the vehicle, the time necessary for parking completion is to be shorter than in a second case where the second parking command signal is input from the inner side of the vehicle (Par. [0041] lines 1-3 teaches a route generation unit 223 that generates a traveling route from a parking start position to a target parking position of a vehicle; Par. [0046] lines 1-7 teaches the target speed pattern selection unit 24 selects a standard speed pattern (first parking command signal) or a low speed pattern (second parking command signal) based on certain conditions (i.e. based on from where the parking command signal is input as taught by the combination of Bonnet and Neimz), where the low speed pattern is a speed pattern in which the speed is lower compared to the standard speed pattern (which necessarily requires the time for completion for the standard speed pattern to be shorter than for the lower speed pattern)) by setting a vehicle speed to be higher than in the second case (Par. [0044] lines 1-4 teaches a target speed pattern selection unit 24 selects a target speed pattern based on certain conditions (i.e. whether first or second parking command signal is input); Par. [0066] lines 7-8 teaches the standard speed pattern has a priority in parking time; and Par. [0068] lines 4-6 teaches the low speed pattern has a priority in decreasing a discomfort or decreasing an anxiety of the driver of the vehicle)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Bonnet and Niemz to incorporate the teachings of Sannodo to have a first parking command taught by the combination of Bonnet and Niemz be shorter than a second parking command taught by the combination of Bonnet and Niemz by setting the vehicle speed to be higher than in the second case as taught by Sannodo.
	The motivation for doing so would be to provide a parking assist apparatus in which the vehicle travel can be performed with the discomfort of the driver being decreased (Sannodo, Par. [0007] lines 1-3).
	However, the combination of Bonnet, Niemz, and Sannodo does not explicitly teach controlling the behavior of the vehicle so that the time necessary for parking completion is to be shorter in the first case than in the second case by “setting a steering speed to be higher than in the second case”.
	From the same field of endeavor, Gotzig teaches controlling the behavior of the vehicle so that the time necessary for parking completion is to be shorter in the first case than in the second case by “setting a steering speed to be higher than in the second case (Title “Method for Operating a Parking Assistance System and Parking Assistance System”; Par. [0016] lines 4-11 teaches if the driver turns a steering wheel as prescribed (i.e., first case), the braking force is reduced and the vehicle can be parked more rapidly, and if the instantaneous steering wheel angle difference from the predetermined steering wheel angle, the parking process is not optimum and braking of the vehicle must be increased to perform the required corrections during the parking process; Par. [0020] lines 1-5 teaches the braking force depends on the speed with which the steering wheel is turned, and if the steering wheel is actuated very slowly, the braking force is higher than when the steering wheel is turned quickly (i.e., in a first case where the braking force is reduced, the steering speed is higher than in a second case where the braking force is increased and the steering speed is slower))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Bonnet, Niemz, and Sannodo to incorporate the teachings of Gotzig to reduce the time necessary for parking completion in the first case compared to the second case taught by the combination of Bonnet, Niemz, and Sannodo by setting the steering speed to be higher than in the second case as taught by Gotzig.
	The motivation for doing so would be so the braking force is reduced and the vehicle is parked more rapidly (Gotzig, Par. [0016] lines 5-6).
	From the same field of endeavor, Yamashita additionally teaches “wherein the CPU is programmed to control the behavior of the vehicle so that in a first case where the first parking command signal is input from the outer side of the vehicle, the time necessary for parking completion is to be shorter than in a second case where the second parking command signal is input from the inner side of the vehicle (Par. [0075] lines 24-30 teaches determining initial tolerance values for parking control in accordance with whether or not an occupant is present on the passenger seat (i.e. determining if a first or second command signal is input); Par. [0075] lines 14-17 teaches when an occupant is detected in the passenger seat (i.e. a second command signal is input from inside the vehicle), the tolerance values for the parking control are set more strictly than for when an occupant is not detected, and the parking accuracy is prioritized; Par. [0075] lines 11-14 teaches when an occupant is not detected in the passenger seat (i.e. a first command is input from outside the vehicle), the tolerance values for the parking control are set looser than for when an occupant is detected, and a reduction of parking completion time is prioritized; this implies that the vehicle CPU controls the vehicle behavior differently depending on whether a first or second control signal is input, wherein the CPU will control the vehicle behavior to perform the parking completion maneuver faster (in a shorter time) when a first control signal is input (where a reduction of parking completion time is prioritized) than when a second control signal is input (which instead prioritizes parking accuracy); and a time necessary for parking completion would necessarily be shorter when a reduction of parking completion time is prioritized as opposed to when the parking accuracy is prioritized) by setting a vehicle speed to be higher than in the second case (Par. [0074] lines 13-32 teaches if the speed of the subject vehicle is lower than a certain speed, the initial values of the attitude condition are set more strictly than in a case where the vehicle speed is the certain speed or higher, where the initial values of the attitude condition are set more loosely, and either the control prioritizing the parking accuracy or the control prioritizing the reduction in the parking completion time is used to enable optimum parking assistance depending on the situation; Par. [0075] lines 11-17 and 26-30 teaches when no occupant is detected on the passenger seat (i.e. a first command is input from outside the vehicle), the initial values of the attitude condition are set more loosely than in a case where an occupant is detected on the passenger seat (i.e. a second command is input from inside the vehicle), where the initial values are set more strictly, and either the control prioritizing the parking accuracy or the control prioritizing the reduction in the parking completion time is used to enable optimum parking assistance depending on the situation; in other words, when the occupant is not detected (first command signal is input), the control prioritizing the reduction in the parking completion time is used where the initial values are set more loosely and the vehicle speed is a certain speed or higher, and when an occupant is detected (second command signal is input), the control prioritizing the parking accuracy is used where the initial values are set more strictly and the vehicle speed is less than the certain speed (i.e. the vehicle speed differs based on which of the first parking command signal or the second parking command signal is input))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Bonnet, Niemz, Sannodo, and Gotzig to incorporate the teachings of Yamashita to have the CPU taught by the combination of Bonnet, Niemz, Sannodo, and Gotzig control the vehicle such that a time necessary for parking completion is shorter for a first parking command signal than for a second parking command signal by having the vehicle speed be higher than in the second case as taught by Yamashita.
	The motivation for doing so would be to enable optimum parking assistance depending on the situation (Yamashita, Par. [0075] lines 29-30).
Regarding claim 5, the combination of Bonnet, Niemz, Sannodo, Gotzig, and Yamashita teaches all the limitations of claim 1 above, and further teaches “an in-vehicle output unit that is provided inside the vehicle and outputs the second parking command signal to the signal interface (Bonnet, Par. [0037] lines 1-6 teaches the user selects a first parking maneuver while in the vehicle (implying the use of an in-vehicle output unit) and the vehicle is controlled to the parking space) (Niemz, Par. [0006] lines 4-10 teaches a vehicle parks to the left/right based on an actuation of the vehicle turn signal (in-vehicle output unit) to the left/right by the driver inside the vehicle (i.e. recognizes a signal input from inside the vehicle as a parking command signal to park in accordance with the turn signal lever)); and an outside-of-vehicle output unit that outputs the first parking command signal to the signal interface from outside the vehicle (Bonnet, Par. [0003] lines 3-5 teaches the user of the vehicle can disembark and then initiate the autonomous parking procedure via radio (outside-of-vehicle output unit) (Niemz, Par. [0007] line 1 to Par. [0008] line 3 teaches a vehicle performs a parking maneuver in a direction in which the driver resides using a relative position of the driver when the driver selects the parking signal via remote control (outside-of-vehicle output unit) outside the vehicle (i.e. recognizes a signal input from outside the vehicle as a parking command to park in accordance with the relative position of the driver))”.
Regarding claim 6, the combination of Bonnet, Niemz, Sannodo, Gotzig, and Yamashita teaches all the limitations of claim 1 above, and further teaches “wherein the CPU is programmed to recognize the surrounding environment by receiving an image capturing signal from at least two image capturing units which are fixed to the vehicle and photograph two left and right directions of the vehicle (Yamashita, Fig. 2 and Par. [0034] lines 8-16 teaches imaging unit 15b on the right side of the vehicle and imaging unit 15d on the left side of the vehicle, where the imaging units can photograph the range from 140-190 degrees in the horizontal direction and sequentially photographs the external environment surrounding the vehicle body including road surfaces on which the vehicle can travel and areas in which the vehicle can be parked, and outputs it as imaged image data), and when the first parking command signal is input, the CPU generates a travel route including a route in which the at least two image capturing units go straight on a lateral side of the single parking position while photographing the single parking position (Yamashita, Par. [0049] lines 8-9 teaches the imaging units are constantly functioned (including when a first parking command signal is input); Fig. 6 and Par. [0049] lines 22-33 teaches if any reception of operation input is recognized (i.e. if first parking command is input), processing to determine a target position is started where the target position determination unit searched for a space in which the vehicle can be parked based on information input from the imaging units and determines the parking target position as a target for guiding the vehicle to the space; and Fig. 7 and Par. [0051] lines 5-19, 26-27, and 32-34 teaches the detection unit searches for the parkable area using the imaging units, where the subject vehicle 68 while traveling in the parking lot 60 in a direction of the arrow R (straight on a lateral side of the single parking position) along the arrangement direction of the division lines 62 detects the position and the size of an object as an obstacle when the subject vehicle 68 is guided to be parked such as an adjacent parked vehicle 64; the imaging unit 15d on the left side of the vehicle detects the position and spacing of the division line 62 and the like and the depth and the like of the division line 62 and is used by the detection unit 32 to detect the space as a candidate for the parkable area, which is regarded as the parkable area to which the subject vehicle 68 will be guided)”.
Regarding claim 8, the combination of Bonnet, Niemz, Sannodo, Gotzig, and Yamashita teaches all the limitations of claim 1 above, however the combination of Bonnet, Niemz, Sannodo, Gotzig, and Yamashita does not explicitly teach “wherein the time necessary for parking completion is to be shorter than in the second case by further setting a stop time at a time of direction switching to be shorter than in the second case”.
	However, Sannodo, Gotzig, and Yamashita all teach the recognized problem and need in the art of reducing a time necessary for parking completion when parking time is prioritized, and the solution of modifying the driving behavior of the vehicle when performing automated parking to reduce the parking time (Sannodo, Par. [0066] lines 7-8 and Par. [0067] lines 1-3) (Gotzig, Par. [0016] lines 4-11) (Yamashita, Par. [0074] lines 13-32). There are a finite number of vehicle driving parameters that can be modified to affect the amount of time a vehicle takes when parking, and modification of those parameters would reasonably be expected to achieve a reduction in the time necessary for parking. A person of ordinary skill would have good reason to pursue the known options within his or her technical grasp of modifying various vehicle driving parameters, including the amount of stop time at a direction switching, with a reasonable expectation of success to reduce the time necessary for parking when parking time is prioritized. Therefore, the claim is rendered obvious.
Regarding claim 9, the combination of Bonnet, Niemz, Sannodo, Gotzig, and Yamashita teaches all the limitations of claim 8 above, and further teaches “wherein the time necessary for parking completion is to be shorter than in the second case by further setting an acceleration to be higher than in the second case (Sannodo, Par. [0042] lines 10-14 teaches generating a plurality of speed patterns by varying all or part of the acceleration in the acceleration traveling, the speed in the constant-speed traveling, and the deceleration in the deceleration traveling; Par. [0066] lines 7-8 teaches the standard speed pattern is a speed pattern that has a priority in parking time (where the acceleration would necessarily be higher to reduce parking time than in the low speed pattern))”.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bonnet et al. (US 2015/0203111 A1) in view of Niemz (DE 102012212900 A1), in view of Sannodo et al. (US 2015/0367845 A1), in view of Gotzig et al. (US 2003/0210157 A1), in view of Yamashita et al. (US 2017/0259850 A1), and further in view of Mathes (EP 2295281 A1).
Regarding claim 4, the combination of Bonnet, Niemz, Sannodo, and Yamashita teaches all the limitations of claim 1 above, however the combination of Bonnet, Niemz, Sannodo, and Yamashita does not explicitly teach “wherein when the parking command signal is input to the signal interface, the CPU controls the vehicle to perform automatic parking travel, and when the parking command signal is not input to the signal interface, the CPU stops the automatic parking travel”.
	From the same field of endeavor, Mathes teaches “wherein when the parking command signal is input to the signal interface, the CPU controls the vehicle to perform automatic parking travel, and when the parking command signal is not input to the signal interface, the CPU stops the automatic parking travel (Par. [0036] lines 15-17 teaches the automatic parking process (travel) only occurring when the driver holds the operating element (when a parking command signal is input) and stopping the parking process when the operating element is released (when the parking command signal is not input))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Bonnet, Niemz, Sannodo, and Yamashita to incorporate the teachings of Mathes to have the CPU taught by the combination of Bonnet, Niemz, Sannodo, and Yamashita control the vehicle to perform automatic parking travel when the parking command signal is input and not perform automatic parking travel when the parking command signal is not input as taught by Mathes.
	The motivation for doing so would be to allow interruption of an already started parking operation (Mathes, Par. [0036] lines 14-15).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bonnet et al. (US 2015/0203111 A1) in view of Niemz (DE 102012212900 A1), in view of Sannodo et al. (US 2015/0367845 A1), in view of Gotzig et al. (US 2003/0210157 A1), in view of Yamashita et al. (US 2017/0259850 A1), and further in view of O’Neill et al. (US 2015/0032293 A1).
Regarding claim 7, the combination of Bonnet, Niemz, Sannodo, and Yamashita teaches all the limitations of claim 1 above, however the combination of Bonnet, Niemz, Sannodo, and Yamashita does not explicitly teach “wherein the parking command signal is input to the signal interface through a wireless communication, a heartbeat signal, which indicates that the wireless communication is normally performed, is input to the signal interface, and in a case where the heartbeat signal is not input, the vehicle control device does not drive the vehicle”.
	From the same field of endeavor, O’Neill teaches “wherein the parking command signal is input to the signal interface through a wireless communication (Fig. 4 and Par. [0067] lines 1-4 teaches a wireless interface 405 of the VCS (vehicle systems controller) 230 receives and/or transmits data to one or more of the RVS (remote viewing station) 260 and the HHC (hand held controller) controller 280, where the received data includes control instructions (parking command signal input) from the HHC controller 280 and/or the RVS 260), a heartbeat signal, which indicates that the wireless communication is normally performed, is input to the signal interface, and in a case where the heartbeat signal is not input, the vehicle control device does not drive the vehicle (Par. [0047] lines 2-7 teaches the VSC 230 receives a heartbeat signal from the ICS (instrument control system) 220 that indicate the ICS 220 is receiving signals from OCU (operator control unit) 250 (which includes the HHC 280 and/or RVS 260 (Par. [0049] lines 1-2 and Par. [0050] lines 2-3)), and if the heartbeat signal is not received by the VSC 230 from the ICS 220, the VSC 230 immediately shuts down or disengages the vehicle (i.e. does not drive the vehicle))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Bonnet, Niemz, Sannodo, and Yamashita to incorporate the teachings of O’Neill to have the parking command signal taught by the combination of Bonnet, Niemz, Sannodo, and Yamashita be input through a wireless communication as taught by O’Neill and to include in the device taught by the combination of Bonnet, Niemz, Sannodo, and Yamashita a heartbeat signal indicating the wireless communication is normally performed and being input to the signal interface, and having the vehicle control device not drive the vehicle when the heartbeat signal is not input as taught by O’Neill.
	The motivation for doing so would be to integrate additional safety features into the vehicle control system (O’Neill, Par. [0047] lines 1-2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665